American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary October 5, 2012 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Ladies/Gentlemen: On behalf of American Funds Insurance Series, we hereby file FormN-1A Registration Statement Post-Effective Amendment No. 59 under the Securities Act of 1933 (the “1933 Act”) and Amendment No. 59 under the Investment Company Act of 1940, both Acts as amended. This Post-Effective Amendment is being filed pursuant to Paragraph (a)(2) of Rule485 due to the addition of a new class of shares to the Trust, Class 4 shares. We propose that the share class becomes effective on December 14, 2012 and undertake to file a subsequent Post-Effective Amendment pursuant to paragraph (b) of rule 485 of the 1933 Act prior to December 14 in order to update certain data and exhibits for the new class of shares. If you have any questions about the enclosed, please telephone Michael Triessl at 213/615-4024 or me at 213/486-9447. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment cc Sally Samuel Division of Investment Management – Office of Insurance Products
